Case 1:20-cv-02356-STA-jay Document 13 Filed 08/06/20 Page 1 of 1                  PageID 99




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

    TAMMY PRITCHARD,                             )
                                                 )
            Plaintiff,                           )
    v.                                           )   No. 1:20-cv-2356-STA-jay
                                                 )
    LOANCARE, LLC,                               )
                                                 )
            Defendant.                           )
                                                 )


                   ORDER DENYING MOTION TO DISMISS AS MOOT


         Defendant filed a motion to dismiss on July 15, 2020. (ECF No. 11.) On August 5, 2020,

Plaintiff filed an amended complaint. (ECF No. 12.) The amended complaint supersedes the

original complaint, thus making the motion to dismiss the original complaint moot. See Parry v.

Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000) (holding that the amended

complaint supersedes all previous complaints and becomes the operative pleading). Accordingly,

the motion to dismiss is DENIED as moot.


         IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: August 6, 2020
